Citation Nr: 0315915	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  94-09 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether rental proceeds from Indian Trust lands inherited by 
the veteran, but held in trust by the Federal Government, are 
countable as income for Improved Disability Pension purposes.  


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION


The veteran served on active military duty from September 
1950 to August 1952.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal for actions rendered since 
September 1991 by the Lincoln, Nebraska Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In those 
decisions, the RO determined that rental and certain tort 
claim proceeds constituted countable income for Improved 
Disability Pension purposes.  

In a March 1996 decision, the Board determined that both 
rental proceeds from real property inherited by the veteran 
and held in trust by the Federal government, and proceeds 
from a tort claim settlement were countable as income for 
Improved Disability Pension purposes.  The veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(i.e., the Court, formerly known as the United States Court 
of Veterans Appeals).  In an August 1997 Order, the Court 
granted a motion to sever the issues and remand the issue 
involving rental proceeds.  That portion of the Board's 
decision was vacated and remanded for additional proceedings.  

In a January 1998 decision, the Board decided that all but 
$2,000 of the rental proceeds received per calendar year was 
countable as income for Improved Disability Pension purposes.  
The veteran again appealed to the Court.  

In an April 2000 decision, the Court vacated the January 1998 
Board decision and remanded the case for further development.  
In December 2000 the Board remanded the case for a District 
Counsel determination and RO review.  That development having 
been completed, the case in now returned to the Board for 
adjudication. 




REMAND

NEW VERSION  CHECK FACTS WITH VERSION BELOW & MODIFY

As noted in March 2003 correspondence from the Board to the 
veteran there has been a change in the law during the 
pendency of his claim.  The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
significantly added to the statutory law concerning VA's 
duties when processing claims for VA benefits.  This law 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  To implement the provisions of the 
law, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The provisions 
of these regulations apply to these claims.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The veteran was afforded appropriate "Quartuccio 
sufficient" notice of the VCAA, his duties, as well as 
notice of the specific assistance VA provides him in 
developing his claim in a March 2003 VCAA notice letter.  See 
Quartuccio v. Principi, 16 Vet. App. 183(2002).  In the 
letter the veteran was also informed that he had 30 days 
within which to respond with additional pertinent evidence or 
information.  Otherwise, the claim would be decided based on 
the current record.  

In May 2003, the United States Federal Circuit Court of 
Appeals held in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) that 
38 C.F.R. § 19.9(a)(2) (2002), which provided the 30 day 
period, is invalid because it is contrary to 38 U.S.C.A. 
§ 5103(b) (West 2002), which provides the claimant one year 
to submit evidence.  

The Board observes that one year has not passed since the 
Board issued the March 2003 "Quartuccio sufficient" letter.  
As such, and in light of the decision in Disabled American 
Veterans, the Board finds that the appellant must be afforded 
the remaining period of the one year, that is until March 17, 
2004, before a decision may be entered.  

Accordingly, the case is remanded for the following:

1.  Send the veteran a letter notifying 
him that he has one year to respond to 
the March 2003 VCAA notice letter.  That 
year will end on March 17, 2004.  Inform 
him that the RO will hold the case in 
abeyance until March 17, 2004 unless or 
until he waives in writing the remaining 
term.  Inform him that submitting 
additional evidence will not be 
sufficient to waive that waiting period.  
Further, whether or not the veteran 
submits additional evidence or argument 
in support of his claim, if he desires 
to expedite Board review of his claim, 
he must specifically waive in writing 
any remaining response time prior to 
March 17, 2004.  

2.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issue.  If any 
determination remains adverse to the 
veteran, he and his representative must 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, 
applicable laws and regulations, and the 
reasons for the decision.  They should 
then be afforded an applicable time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




